Citation Nr: 1236351	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  07-00 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to September 1968. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which, in part, denied the Veteran's claim for a TDIU. 

In a February 2010 decision, the Board denied, in part, the Veteran's claim of entitlement to a TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand (Joint Motion), filed in July 2010, the parties moved the Court to vacate the Board's decision with respect to the issue of entitlement to a TDIU.  By its Order in August 2010, the Court granted the motion, vacated the February 2010 Board decision that denied entitlement to a TDIU, and remanded the matter to the Board for further action. 

The Board remanded this case in June 2011 for development in accordance with the Joint Motion.  While this case was on remand, the Veteran requested and received a videoconference hearing before the undersigned Acting Veterans Law Judge in June 2012.  The record was held open for 60 days following the hearing during which time the Veteran submitted additional evidence.  The Veteran has waived RO consideration of that evidence.  See 38 C.F.R. § 20.1304 (2011).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The schedular and extraschedular ratings for the Veteran's coronary artery disease, hypertension and peripheral neuropathy disabilities are not on appeal.  The Veteran alleged worsening of his service-connected heart and peripheral neuropathy disabilities during his testimony before the undersigned and in connection with his appeal for a maximum rating.  The Board finds that this is sufficient to raise claims for increased ratings for the service-connected coronary artery disease, hypertension, and peripheral neuropathy disabilities on schedular and extraschedular bases.  The RO has not had an opportunity to address these issues in the first instance.  The Board REFERS them to the RO for appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. §4.16(a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist on a facts found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Additionally, in determining whether a veteran is entitled to a total disability rating based upon individual unemployability, his advancing age may not be considered.  See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  However, "availability of work" is irrelevant to a TDIU determination.  Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011).  

The Veteran in this case is service-connected for coronary artery disease, rated 60 percent disabling; diabetes mellitus, rated 10 percent disabling; peripheral neuropathy of the right lower extremity, rated 10 percent disabling; peripheral neuropathy of the left lower extremity, rated 10 percent disabling; and hypertension, rated noncompensable (zero percent).  He therefore meets the schedular rating criteria for a TDIU.  The issue is therefore whether he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 

During his testimony before the undersigned, the Veteran alleged that his heart and peripheral neuropathy disabilities had worsened since his last VA examination.  As such, he is entitled to a new VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Veteran was previously examined by VA in August 2011.  Following that examination, the examiner concluded that the Veteran's hypertension was well-controlled and opined that there was not a single service connected disability that would preclude him from all gainful employment.  The examiner noted that the Veteran had complete and full use of his upper extremities, and suggested that he would be able to tolerate a stationery or sedentary job, lifting up to 25 pounds up to his waist.  The examiner indicated that over the head lifting might be difficult, but found that with a METS of 7, everything except for extremely physical, labor-intensive employment would be suitable.  Additionally, the examiner found that the Veteran's current glucose intolerance would not preclude him from gainful employment.

The Veteran testified at a hearing before the Board that when he was working, he mostly ran printing presses, which required working 8-14 hour days, being on his feet all day, and lifting heavy objects.  The Veteran acknowledged having done administrative jobs for several years, several decades earlier and before the prevalence of computers.  The Veteran also acknowledged having undergone three shoulder operations, but his shoulder disability is not a service connected disability and cannot therefore be considered in determining whether the Veteran is unemployable for TDIU purposes.  The Veteran asserted that when he worked in a print shop he was under continuous stress which really affected his heart.  The Veteran indicated that presently he did not think that he could lift very much, and he reported getting winded walking up hills.  He also suggested that he needed to eat snacks throughout the day to manage his service connected diabetes mellitus.  

In support of his claim, the Veteran submitted an employability assessment from Carl Barchi, M.Ed., CDMS, a vocational consultant, who suggested that the Veteran had worked for a number of years as a bindery worker and printing press operator.  These positions, he suggested did not provide the Veteran with any marketable or transferrable job skills.  He then opined that it was at least as likely as not (50 percent or greater) that the Veteran was prevented from securing and following a substantially gainful occupation on account of his service connected disabilities.  Mr. Barchi suggested that even if the Veteran did not have any disabling conditions, his education and job experience would limit him to sedentary jobs, entry-level occupations which were minimally physically involved such as factory assembler, inspector, and tester; however, he did not believe that the Veteran was able to work at any of these because of his coronary artery disease.  He noted the Veteran's complaints of pain and fatigue with activity, and suggested that the Veteran's functional limitations were more restrictive than what was suggested by the VA doctors.  He then opined that the Veteran could not be a reliable employee on account of his coronary artery disease, adding that the Veteran needed approximately seven hours of recumbent rest to combat coronary artery disease related fatigue. 

Having reviewed the two opinions, and in light of the Veteran's testimony suggesting that his peripheral neuropathy and coronary artery disease have worsened, the Board concludes that a new examination is warranted.

The Board also observes that the Veteran has been receiving treatment from VA on an ongoing basis.  The RO last obtained VA treatment records in connection with this appeal in June 2008 which ended in May 2008.  Additional records have been associated with the file since that time, but these have been in support for other claims and may not be comprehensive.  To correctly assess the Veteran's coronary artery disease, hypertension, diabetes mellitus, type 2, and peripheral neuropathy of the lower extremities, all records of treatment from May 2008 to the present must be considered.  Therefore, those records must be obtained for the file.

The Board has referred claims for increased ratings for the service-connected coronary artery disease, hypertension, and peripheral neuropathy disabilities on schedular and extraschedular bases to the RO, as discussed in the Introduction.  The TDIU appeal should be reconsidered after conducting appropriate development and adjudicating the pending increased ratings claims.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for treatment concerning his coronary artery disease, hypertension, diabetes mellitus, type 2, and peripheral neuropathy of the lower extremities from May 2008 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his coronary artery disease, hypertension, diabetes mellitus, type 2, and peripheral neuropathy of the lower extremities.  Sufficient evaluations should be scheduled to evaluate the Veteran's symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

Without regard to the Veteran's age or the impact of any of his nonservice-connected disabilities (including his shoulder), the examiner should opine as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disabilities (coronary artery disease, rated 60 percent disabling; diabetes mellitus, rated 10 percent disabling; peripheral neuropathy of the right lower extremity, rated 10 percent disabling; peripheral neuropathy of the left lower extremity, rated 10 percent disabling; and hypertension, rated noncompensable (zero percent)), either alone or in the aggregate, preclude him from obtaining or maintaining substantially gainful employment.  The examiner should provide a complete rationale for any opinion expressed, and if it is determined that an opinion cannot be expressed without resorting to speculation, an explanation as to why that is so should be included.

In so doing, the examiner should specifically address the August 2011 VA examination report which suggested that the Veteran was not unemployable, the Veteran's assertions that his heart condition was worse than was reflected on that examination (or at least had worsened since that time), and the vocational consultant's opinion in July 2012 that the Veteran's heart condition was worse than shown on the August 2011 VA examination, such that it precluded employment.

3.  The RO must conduct appropriate development and adjudicate the Veteran's claims for increased ratings for the service-connected coronary artery disease, hypertension, and peripheral neuropathy disabilities on schedular and extraschedular bases.

4.  After completion of the foregoing, the RO should readjudicate the TDIU claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

